
	

115 S1675 IS: Student Loan Servicer Performance Accountability Act
U.S. Senate
2017-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		
		115th CONGRESS1st Session
		S. 1675
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2017
			Mr. Blunt (for himself, Ms. Warren, Mr. Lankford, and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To promote quality student loan servicing by improving the borrower experience for borrowers of
			 Federal Direct
			 Loans.
	
	
		1.Short title
 This Act may be cited as the Student Loan Servicer Performance Accountability Act.
		2.Competition in student loan servicing
 (a)Cancellation of solicitationsThe Secretary of Education shall cancel the Department of Education solicitations for the Federal Aid Servicing Solution dated April 4, 2016 and October 26, 2016, including any amendments to those solicitations (Solicitation No. ED–FSA–17–R–0001 et seq).
 (b)Competition in student loan servicingSection 456 of the Higher Education Act of 1965 (20 U.S.C. 1087f) is amended by adding at the end the following:
				
					(c)Competition in student loan servicing
 (1)CompetitionAs of the date of enactment of the Student Loan Servicer Performance Accountability Act, in order to promote accountability and high-quality services to borrowers, the Secretary shall not issue any contract solicitation for a new Federal student loan servicing solution unless such a solution—
 (A)provides for the participation of multiple student loan servicers that contract directly with the Department of Education; and
 (B)allocates student loan borrower accounts to eligible student loan servicers based on performance. (2)ProhibitionThe Secretary shall not award a contract to a single servicer to service all Federal Direct Loans.
						.
			
